Citation Nr: 9916624	
Decision Date: 06/16/99    Archive Date: 06/21/99

DOCKET NO.  95-38 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to a compensable evaluation for groin injury with 
left inguinal hernia repair.



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

N. L. Rippel, Associate Counsel



INTRODUCTION

The veteran had active service from November 1950 to October 
1952.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois.  In April 1997, the Board remanded the case to the 
RO for additional development.  That development has been 
accomplished, and the case is again properly before the 
Board.  

During a February 1999 video conference hearing, the veteran 
offered testimony regarding several issues which are not 
currently in appellate status, including service connection 
for residuals of cold injury, post-traumatic stress disorder, 
respiratory problems and a epididymal cyst.  These are 
referred to the RO for appropriate action.  



FINDING OF FACT

The veteran's groin injury with left inguinal hernia repair 
is manifested by not more than a small, reducible hernia, 
without postoperative recurrence.



CONCLUSION OF LAW

The criteria for a compensable evaluation for groin injury 
with left inguinal hernia repair have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991);  38 C.F.R. §§ 4.1-
4.14, 4.114, Diagnostic Code 7338 (1998).



REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim is plausible and capable of substantiation and is 
therefore well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a).  A claim that a service-connected condition has 
become more severe is well grounded where the veteran asserts 
that a higher rating is justified due to an increase in 
severity.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); 
Proscelle v. Derwinski, 2 Vet. App. 629, 631-632 (1992).  The 
Board also is satisfied that all relevant facts have been 
properly developed and that no further assistance to the 
veteran is required in order to comply with the duty to 
assist as required under 38 U.S.C.A. § 5107(a).

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree 
of disability will be resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.  The evaluation of the same disability under 
various diagnoses is to be avoided.  See 38 C.F.R. § 4.14.  

The veteran essentially contends that his service-connected 
groin injury with left inguinal hernia repair is more 
severely disabling than currently evaluated.  At his hearing, 
the veteran testified that he has not had treatment for these 
residuals but that he has had ongoing pain in the groin area 
for many years. 

Service connection was granted for groin injury with left 
inguinal hernia repair by a June 1994 rating decision and a 
noncompensable evaluation was assigned.  The disability has 
been evaluated under Diagnostic Code 7338, effective from May 
1988.

Consistent with the veteran's testimony, a review of the 
record shows no ongoing treatment for his service-connected 
disability.  Treatment records from VA Westside Medical 
Center, Humana Hospital and West Suburban Hospital show no 
treatment for service-connected hernia or groin injury.  
Although he did have a right epididymal cyst removed in July 
1997 at a VA medical center, this condition was considered 
unrelated to his service-connected hernia repair.  (Records 
pertaining to this surgery were submitted to the Board in 
April 1999.)  Specifically, following a VA examination for 
evaluation of the hernia in July 1997, the examining VA 
physician issued a written addendum to his examination report 
indicating that the left-sided service-connected hernia was 
not related to the right epididymal cyst.  

During the aforementioned VA examination, the veteran 
reported that he has had pain in the groin area since he was 
injured in 1951.  Examination of the abdomen disclosed no 
significant abnormalities.  There was an old keloidal scar in 
the left inguinal area from the herniorrhaphy which was not 
symptomatic.  There was no recurrence of the hernia.  The 
healed scar from the epididymal cyst was noted on the right.  
The diagnosis was residuals of old left inguinal hernia 
repair, not symptomatic, residual of recent right scrotal sac 
removal of a right epididymal cyst, nonsymptomatic, and no 
inguinal hernia, right or left, is found or noted at this 
examination.  

The veteran was afforded an additional VA examination in 
December 1998 and at that time, the veteran reported that 
only the scar from the cyst removal was sore.  Examination 
revealed no recurrence of cyst and no clinical finding 
related to the hernia were reported.  The examiner did make a 
diagnosis of left inguinal herniorrhaphy, mildly symptomatic 
in the scar area, with no recurrence of the left inguinal 
hernia.  

The veteran's groin injury with left inguinal hernia repair 
is rated under Diagnostic Code 7338.  See 38 C.F.R. § 4.114, 
Diagnostic Code 7338 (1998).  Diagnostic Code 7338 provides 
that a noncompensable evaluation is for application when a 
post-operative inguinal hernia is small and reducible, or 
without true hernia protrusion.  A 10 percent evaluation is 
warranted for a postoperative recurrent inguinal hernia which 
is readily reducible and well-supported by truss or belt.  
Id.  Also, under 38 C.F.R. § 4.118, Diagnostic Code7804 a 10 
percent evaluation can be assigned for a scar that is 
superficial, tender and painful on objective demonstration.

The veteran's service-connected hernia is not recurrent.  
Thus, it is not readily reducible and it does not require the 
use of a truss or belt.  The primary manifestation of the 
veteran's hernia has been subjective pain.  An increased 
evaluation cannot be granted based on the criteria found in 
Diagnostic Code 7338.  As for a compensable evaluation under 
Diagnostic Code 7804 for the veteran's scar, while the 
examiner who performed the 1998 VA examination reported that 
there was mild symptomatology in the area of the scar, no 
specific clinical findings related to that scar were reported 
on examination.  On the other hand, the 1997 VA examination 
concluded that the scar was not symptomatic was accompanied 
by findings on examination that the scar was an old keloidal 
scar that was not symptomatic.  Therefore the Board finds 
that there is insufficient evidence to conclude that the scar 
is tender and painful on objective demonstration so as to 
warrant a compensable evaluation under Diagnostic Code 7804.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (1998) have been 
considered whether or not they were raised by the veteran as 
required by the Court's holding in Schafrath v. Derwinski, 
1 Vet. App. 589, 593 (1991).  The Board has considered 
whether an extra-schedular evaluation pursuant to the 
provisions of 38 C.F.R. § 3.321(b)(1) is warranted.  In the 
instant case, however, there has been no showing that the 
disability under consideration has caused marked interference 
with employment, necessitated frequent periods of 
hospitalization, or otherwise renders impracticable the 
application of the regular schedular standards.  The current 
manifestations of the disability remain minimal.  Under these 
circumstances, the Board determines that the criteria for 
assignment of an extra-schedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. 
App. 237, 239 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

In denying the veteran's claim, the Board has considered the 
doctrine of reasonable doubt; however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  See Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

A compensable evaluation for groin injury with left inguinal 
hernia repair is denied.



		
	RAYMOND FERNER
	Acting Member, Board of Veterans' Appeals



 

